Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a receiving a print order including a requisite number of print products; receiving a specification of available equipment, the specification including characteristics of available die-cutters associated with the print products in the print order and characteristics of available printing apparatus, wherein each of the available die-cutters and available printing apparatus have a corresponding media size; and generating a planning scheme that combines a first printing apparatus and a first die-cutter from the specification of available equipment, the first printing apparatus is configured for a media size larger than the first die-cutter as set forth in claim 1; receiving a print order including a requisite number of print products; receiving a specification of available equipment, the specification including characteristics of a plurality of available die-cutters associated with the print products in the print order and characteristics of a plurality of available printing apparatus, wherein each of the available die-cutters and available printing apparatus have a corresponding media size; identifying a first printing apparatus of the plurality of available printing apparatus and a first die-cutter of the plurality of available die-cutters, wherein the first printing apparatus is configured for a media size larger than the first die-cutter; generating a first planning scheme and a first imposition scheme based on the first printing apparatus and the first die-cutter, wherein, when executed, the planning scheme and imposition scheme comprise print instructions to complete the print order; and ranking the first planning scheme and the first imposition scheme against a plurality of other planning and imposition schemes based on a predicted efficiency based on the specification of available equipment as set forth in claim 9;  a processor; a memory including instructions that when executed, cause the processor to: receive a print order including a requisite number of print products; receive a specification of available equipment, the specification including characteristics of available die-cutters associated with the print products in the print order and characteristics of available printing apparatus, wherein each of the available die-cutters and available printing apparatus have a corresponding media size; and generate a planning scheme that combines a first printing apparatus and a first die-cutter from the specification of available equipment, the first printing apparatus is configured for a media size larger than the first die-cutter as set forth in claim 13; receive a product order including a requisite number of work pieces; receiving a specification of available equipment, the specification including characteristics of available die-cutters associated with the work pieces in the product order, wherein each of the available die-cutters have a corresponding media size; generating a planning scheme that combines a media size and a die-cutter from the specification of available equipment, wherein the media size is larger than compatible with the die-cutter; and generating an imposition scheme that includes a packing alignment of the requisite number of work pieces to an exemplar media sheet, the imposition scheme including media subdivisions plotted out to the exemplar media sheet, wherein each media subdivision of each of the plurality of imposition schemes includes a die-cutting operation instruction as set forth in claim 23.
Hoover et al. (2017/0015014 A1) teaches a die exchange system 409, printer 314, printer path (see Fig. 10), and planning scheme (see Fig. 8).  However, Hoover et al. fails to teach the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724